*272Judgments, Supreme Court, Bronx County (David Stadtmauer, J.), rendered April 19, 2001, convicting defendant, after a jury trial and upon his plea of guilty, respectively, of two counts of criminal possession of a controlled substance in the third degree,- and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant was not deprived of a fair trial by evidence that he was found in possession of $89 in addition to prerecorded buy money. Were we to find any error in the admission of this evidence, we would find it to be harmless in view of the overwhelming evidence of defendant’s guilt (see People v Perez, 185 AD2d 147 [1992]).
The court properly exercised its discretion in denying defendant’s mistrial motion made on the basis of an isolated improper remark during the prosecutor’s summation, since the court’s curative instruction was sufficient to prevent any prejudice (see People v Santiago, 52 NY2d 865 [1981]). Concur— Buckley, P.J., Tom, Ellerin and Gonzalez, JJ.